Pattangall, C. J.
On exceptions. This case was heard by a Referee appointed under authority of Sec. 94, Chap. 96, R. S. 1930. Right to except as to questions of law was reserved in accordance with the provisions of Rule of Court XLII. Plaintiff has attempted in these proceedings to avail himself of that right. He has failed to take the necessary steps to properly bring before us the question at issue.
The procedure necessarily to be followed is plainly and. carefully stated in Camp Maqua, Y. W. C. A. v. Inhabitants of the Town of Poland, 130 Me., 485, 157 A., 859. That procedure is entirely disregarded in the instant case. The record here does not show that the report of the Referee has even been presented to the Court below for acceptance and it necessarily follows that it does not show that plaintiff objected to its acceptance and, in accordance with Rule of Court XXII, reduced his objections to writing or that notwithstanding such objections the Presiding Justice accepted the report.
On such a record nothing is presented for our consideration.

Exceptions overruled.